Before the adjournment of the last term of court the judgment herein was affirmed. Appellant has filed a motion for rehearing. The principal contention arises or seems to arise out of the fact that in mentioning some of the dates the opinion does not correspond with the dates mentioned in the record. The opinion states that the burglary was committed on the 13th of December, and that Norris, owner of the cafe, had in his employment a man named Mills the 26th and 27th of December. An inspection of the record shows that the opinion should have stated that the burglary was committed on the 13th of November, and that Norris' statement was to the effect that Mills was in his employ on the 26th and 27th of November. The dates are correct except located in the wrong month. In some way the wrong month was stated in the opinion, but it is not a matter of any material importance. Appellant claims that he bought the pistol from an Irishman who was employed at Norris' cafe. Whether it was Mills about whom Norris made the statement or not is not shown except by inference. It seems from the record that the examining trial was held on the 13th of December. Appellant testified that he bought the pistol from an Irishman about a week before he was found with the pistol, which was about the 12th of December, the day his house was searched and pistol found. Norris' statement is to the effect that he had in his employ in his cafe a man named Mills during the 26th and 27th of November, and that he went away. Appellant claims further that the man from whom he bought the pistol was an Irishman, who he says was a dishwasher at the cafe, and that when he left he went to Dequency, Louisiana. There was no attempt to identify the two men further than as stated as being the same, nor was there an attempt to produce this man at the trial as a witness or otherwise so as to identify him as being the same man mentioned by Norris. One of appellant's witnesses seems to have been somewhat confused in his testimony, stating that he went to work at this cafe the latter part of October, *Page 41 
and a few days after he was at work this Irishman came there, worked a couple of days and left.
This much has been stated with reference to dates so as to make the opinion conform to the dates set out in the record. The months, instead of being written in the opinion as December, as above stated, should have been November. We do not believe this to have been of any material importance.
The motion for rehearing will be overruled.
Overruled.